                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                    Civil Division


 CARMEN SANDBERG
 3744 Bel Pre Road, #5
 Silver Spring, MD 20906

                                Plaintiff,
        vs.                                     Case No: 20-168

 WASHINGTON METROPOLITAN
 AREA TRANSIT AUTHORITY
 600 Fifth Street NW
 Washington, D.C. 20001

                                Defendant.


DEFENDANT WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY’S
               ANSWER TO PLAINTIFFS’ COMPLAINT

                                        FIRST DEFENSE

       The Complaint fails to state a cause of action against Defendant Washington Metropolitan

Area Transit Authority (hereinafter, WMATA) upon which relief may be granted.

                                      SECOND DEFENSE

        In accordance with FED. R. CIV. P. 8(b)(3), this Defendant generally denies all the

allegations in the Plaintiff’s Complaint.

                                        THIRD DEFENSE

       If the Plaintiff as injured and damaged as alleged in the Complaint, such injuries and

damages were caused by Plaintiff’s sole or contributory negligence and/or assumption of the risk.

                                             FOURTH DEFENSE

       Plaintiff’s claimed injuries and damages, as alleged in the Complaint, were the sole result

of the intervening acts of a person or persons other than WMATA.


                                                 1
                                        FIFTH DEFENSE

        Plaintiff had the last clear chance to avoid the accident alleged in the Complaint, but

failed to do so.

                                        SIXTH DEFENSE

        Plaintiff’s claimed injuries and damages, as alleged in the Complaint, are not causally

related to the incident which is the subject of this suit; and the claimed healthcare provider

treatment and resultant expenses and other economic losses, as alleged in the Complaint,

are/were neither reasonable nor necessary. Further, WMATA denies that Plaintiff has been

injured and/or damaged to the extent alleged in the Complaint, and therefore demands strict

proof thereof.

                                      SEVENTH DEFENSE

        All or some of Plaintiffs’ claims may be barred by Defendant WMATA’s governmental

immunity under Section 80 of the WMATA Compact.

                                       EIGHTH DEFENSE

        Defendant WMATA intends to rely on all defenses available from the evidence at the time

of any trial and expressly reserves its right to assert such defenses as the facts become known.

                                        NINTH DEFENSE

        WMATA is not subject to pre-judgment interest under applicable law.

                                       TENTH DEFENSE

        All actions performed by WMATA, and/or its employees, and/or servants, and/or agents,

acting within the scope of their employment, met or exceeded the applicable standard(s) of care.

                                     ELEVENTH DEFENSE

        Plaintiff may have failed to mitigate her damages.

                                                  2
                                         JURY DEMAND

       Pursuant to FED. R. CIV. P. 38 (b)(1), Defendant WMATA demands a trial by jury of the

above-captioned case.

       WHEREFORE, having fully answered the Amended Complaint, Defendant WMATA

requests this matter be dismissed and it be awarded the cost of responding to this suit.

       Date: January 17, 2020


                                              Respectfully submitted,

                                              WASHINGTON METROPOLITAN AREA
                                              TRANSIT AUTHORITY
                                              By counsel

                                              By: /s/ Donna L. Gaffney
                                                  Donna L. Gaffney, #16299
                                                  Office of the General Counsel
                                                  600 Fifth Street, N.W.
                                                  Washington, D.C. 20001
                                                  (202) 962-2721
                                                  (202) 962-2550 (fax)
                                                  dlgaffney@wmata.com

                                 CERTIFICATE OF SERVICE

       I certify that on this 17th day of January, 2020, a true and accurate copy of the foregoing
was served on the undersigned counsel of record via first class U.S. mail:

       Barry L. Leibowitz, Esq.
       Joel Atlas Skirble & Associates
       2730 University Blvd.
       West Suite 616
       Wheaton, MD 20902

                                              /s Donna L. Gaffney
                                              Donna L. Gaffney




                                                 3
